Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Drawings
The drawings are objected to because of the following:
Figs. 5-7 show faded drawing lines. See CFR 1.84(l) that requires characters of lines to be sufficiently dense and dark.
Figs. 1-12b includes hand written reference numeral characters which are difficult to read. For example, at least the “1” look like “7”, “9” look like the letter “g”, and “5” look like the letter “S” which can be confusing to read since the drawings include letters such as “A” in Figure 2. See CFR 1.84(p) that requires the numbers, letters, and reference characters must be plain and legible. 
Figs. 4-7, 9b, 10, and 12b either have inconsistent cross-hatching or lack any cross-hatching relative to the other drawings. See CFR 1.84(h)(3) that require hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one receptacle including at least one sealant” of claim 35 must be shown or the feature canceled from the claim.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15, 32-33, 35, and 37 are objected to because of the following informalities:
Claim 15 should include line breaks and indentations for the limitations after parenthesis since “(i)”, “(ii)”, “(a)”, and “(b)” are used to outline a multilevel list. 
Claim 32 in line 1 recite “according to claim 14 further” and should include comma to recite “according to claim 14, further”. 
Claim 33 in line 1 recite “according go claim 32” and should be “according [[go]] to claim 32”
Claim 35 in line 1 recite “according to claim 34 further” and should include comma to recite “according to claim 34, further”. 
Claim 37 in lines 3-4 recite “the first connection element” and should be “the 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 10, 15, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suresh (WO 93/24780 hereinafter “Suresh ‘780”). 
In regard to claims 10 and 36, Suresh ‘780 discloses a tubing connection and a system (Fig. 3, the tube connection shown defines at least a pipe system) comprising: 
at least one fitting (Fig. 3, 16) having a first end (Fig. 3, free end of 16 towards 12) comprising at least one radially inwardly extending first hook element (Fig. 3, free end of 16 has a thicker diameter portion that forms a hook), the diameter of the at least a part of the first connection element configured to be reduced in a radial direction (Fig. 3, the diameter of the indicated hook element reduces towards 20), being pre-formed in the fitting prior to a pressing of the fitting (See note below) and being formed as an element that runs circumferentially around the fitting (Fig. 3, indicated hook element of 16 is formed circumferentially around 16); and 
at least one tubular element (Fig. 3, 12) connected to the fitting, the tubular element comprising at least one crimp (Fig. 3, crimp at the free end of 16 formed by the indicated hook element),
wherein the at least one radially inwardly extending first hook element is configured to be connected in a force-fit or a form-fit manner to the at least one crimp (Fig. 3, indicated hook and crimp are force-fitted and form-fitted) and the tubular element comprising securing means formed on an outer surface of the tubular element for securing the at least one tubular element to the at least one fitting in response to the diameter of at least a part of the first connection element being reduced (Fig. 3, the indicated crimp defines securing means on an outer surface of 12 that secures the indicated hook element in response to the diameter of the first connection element being reduced as shown between Fig. 2 and Fig. 3).
It is noted that Suresh ‘780 does not expressly disclose the hook element was pre-formed in the fitting prior to a pressing of the fitting, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “being pre-formed in the fitting prior to a pressing of the fitting” does not impart a physical limitation which differentiates over the prior art, therefore the hook element of Suresh ‘780 is considered as reading on the limitation "pre-formed in the fitting prior to a pressing of the fitting". 
In regard to claim 15, Suresh ‘780 discloses tubing connection according to claim 10, wherein the fitting comprises at least one metallic material stainless steel (In page 9 lines 15-23 discloses 16 can be made of stainless steel).

Claims 10 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haener (CH 695 026 A5). It is noted that the following contains an alternative interpretation of Haener from previous Office Action. 
In regard to claims 10 and 36, Haener discloses a tubing connection and a system (Fig. 2, the pipe system as shown defines a tubing connection with regard to claim 10 and a system with regard to claim 36. It is noted Fig. 1 will be used for example purposes since it contains all of the reference numerals and shows a before and after connection example.) comprising: 
at least one fitting (Fig. 1, 3) having a first end (Fig. 1, end at 6) comprising at least one first connection element (Fig. 1, connection at 6), the diameter of the at least a part of the first connection element configured to be reduced in a radial direction (Fig. 1, protrusion at 6 reduces in diameter along the axial direction towards 10), the first connection element comprising at least one radially inwardly extending first hook element (Fig. 1, 6 is at least a hook element that grips onto the pipe 1) being pre-formed in the fitting prior to a pressing of the fitting (Fig. 1, the connection of pipe 1 shows the fitting 3 prior to a press fitting by press ring 5 and the connection of pipe 2 shows when the fitting 3 after a press ring 5 fully connects with the fitting 3. The indicated hook element 6 of fitting 3 is at least pre-formed prior to the pressing of press ring 5 as shown.) and being formed as an element that runs circumferentially around the fitting (Fig. 1, indicated hook element 6 is formed circumferentially around 3); and 
at least one tubular element (Fig. 1, pipe 1) connected to the fitting (Fig. 1, fitting 3 and pipe 1 are connected), the tubular element comprising at least one crimp (Fig. 1, a crimp at 6 formed similar to the end of pipe 2),
wherein the at least one radially inwardly extending first hook element is configured to be connected in a force-fit or a form-fit manner to the at least one crimp (Fig. 1, see the connection for pipe 2 which is at least a form fit connection between the indicated hook and pipe and Fig. 2 shows the full connection) and securing means formed on an outer surface of the tubular element for securing the at least one tubular element to the at least one fitting (Fig. 1, the indicated crimp defines securing means formed on the outer surface of pipe 1 which receives the hook element 6 that secures pipe 1 and fitting 3 together) formed in response to the diameter of at least a part of the first connection element being reduced (Fig. 1 shows the response of the first connection element being reduced to pipe 2 and the connection at pipe 1 is before the response. When pipe 1 is fully connected, the connection is identical to the connection for pipe 2 as shown.).
In regard to claim 37, Haener discloses a method comprising: 
providing a fitting (Fig. 1, 3) having a first end (Fig. 1, end at 6) comprising a connection element (Fig. 1, connection at 6), the diameter of at least a part of the connection element configured to be reduced in a radial direction (Fig. 1, protrusion at 6 reduces in diameter along the axial direction towards 10), the connection element comprising a radially inwardly extending hook element (Fig. 1, protrusion at 6 is at least a hook element that grips onto the pipe 1) being pre-formed in the fitting prior to a pressing of the fitting (Fig. 1, the connection of pipe 1 shows the fitting 3 prior to a press fitting by press ring 5 and the connection of pipe 2 shows when the fitting 3 after a press ring 5 fully connects with the fitting 3. The indicated hook element 6 of fitting 3 is at least pre-formed prior to the pressing of press ring 5 as shown.) and being formed as an element that runs circumferentially around the fitting (Fig. 1, indicated hook element 6 is formed circumferentially around 3); 
providing a tubular element (Fig. 1, pipe 1) having a crimp (Fig. 1, a crimp at 6 formed similar to the end of pipe 2) formed on an outer surface of the tubular element (Figs. 1 and 2, the crimp is formed on the outer surface of pipe 1); and 
inserting the at least one tubular element into the at least one fitting so as to reduce a diameter of at least one section of the connection element in a radial direction (Fig. 1, pipe 1 is inserted into 3 as shown and the section at 6 is reduced similar to what is shown for pipe 2 and shown in Fig. 2), wherein by the reduction of the diameter, the hook element is deformed to engage at least one crimp formed on the surface of the tubular element (Figs. 1 and 2, when press ring 5 deforms and reduces the hook element 6, the hook element 6 engages the crimp of pipe 1 as shown in Fig. 2) so as to provide a force-fit or form-fit connection of the fitting to the at least one tubular element (Fig. 1, see the connection for pipe 2 which is at least a form fit connection between the indicated hook and pipe and Fig. 2 shows the full connection).

Claims 10, 14-15, 22, 32-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Leary (US 4,626,000).
In regard to claim 10, O’Leary discloses a tubing connection comprising: 
at least one fitting (Fig. 7, sleeve connector 101 defines a fitting) having a first end (Fig. 8, end at 111a) comprising at least one first connection element (Fig. 8, socket 104 defines a first connection element that receives pipe 102), the diameter of the at least a part of the first connection element configured to be reduced in a radial direction (Fig. 8, the inner surface at 111a reduces in the radial direction to fit in a groove on the outer surface of 102), the first connection element comprising at least one radially inwardly extending first hook element (Fig. 8, the inner protrusion at 111a that fits in the groove on the outer surface of 102 defines a radially inwardly extending first hook element. This interpretation is similar to the applicant’s invention shown in Fig. 1 where the hook element is 21 that fits into a groove on the outer surface of the inserted pipe 5.) being pre-formed in the fitting prior to a pressing of the fitting (See note below) and being formed as an element that runs circumferentially around the fitting (Fig. 8, the hook element at 111a is formed from at least the crimping tool shown in Fig. 3, therefore, the hook element at 111a extends circumferentially around the fitting 101); and 
at least one tubular element (Fig. 8, pipe 102) connected to the fitting (Figs. 7 and 8 shows 102 connected to 101), the tubular element comprising at least one crimp (Fig. 8, the groove on the outer surface of 102 that receives the hook element at 111a and extends radially inward at 102a defines a crimp),
wherein the at least one radially inwardly extending first hook element is configured to be connected in a force-fit or a form-fit manner to the at least one crimp (Fig. 8, the hook element at 111a is force-fitted and form-fits to the outer surface of 102 as shown) formed in response to the diameter of at least a part of the first connection element being reduced (Fig. 8, and in 9:18-36 discloses the hook element 111a is formed from crimping, therefore, the indicated at least one crimp on the outer surface of 102 is in response to the diameter of the first connection element being reduced).
It is noted that O’Leary does not expressly disclose the hook element was pre-formed in the fitting prior to a pressing of the fitting, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “being pre-formed in the fitting prior to a pressing of the fitting” does not impart a physical limitation which differentiates over the prior art, therefore the hook element of O’Leary is considered as reading on the limitation "pre-formed in the fitting prior to a pressing of the fitting". 
In regard to claim 14, O’Leary discloses the tubing connection according to claim 10, wherein a wall thickness of the tubular element in the area of the at least one crimp is constant and identical to the wall thickness of the remaining part of the tubular element (Fig. 8 and in 9:18-36 recites “crimping or connecting operation is indicated at 111a and the slightly deformed portion of the wall of the pipe 102 underlying this deformed end portion of the socket is indicated by 102a. It will be appreciated that the drawings are intended to illustrate the invention and are not necessarily to scale. In particular the wall thickness of the pipe 102 may in reality be reduced by comparison with that shown.”, therefore, what is shown in Fig. 8 is a uniform deformation of 102 such that the thickness at 111a and 102a is constant and identical to the wall thickness of the remaining part of 102.).
In regard to claim 15, O’Leary discloses tubing connection according to claim 10, wherein the fitting comprises at least one metallic material such as brass (In 8:11-31 discloses the fittings such as 101 may be made of brass).
In regard to claim 22, O’Leary discloses the tubing connection according to claim 14, wherein the at least one crimp comprises at least one first indentation on the outer surface of the tubular element (Fig. 8, groove on the outer surface of 102 that receives the hook element at 111a defines at least one first indentation on the outer surface of 102) and at least one elevation on the inner surface of the tubular element (Fig. 8, at 102a defines at least one elevation on the inner surface of 102).
In regard to claim 32, O’Leary discloses the tubing connection according to claim 14, further comprising: 
at least one sealing element arranged at least partly in at least one radially outwardly extending annular recess (Fig. 8, annular recess 110 extends radially outward from the inner surface of the socket 104 and has a sealing element 110a).  
In regard to claim 33, O’Leary discloses the tubing connection according to claim 32, wherein the annular recess is at least partly comprised by the at least one first connection element (Fig. 8, 110 is comprised by the socket 104 as shown).  
In regard to claim 34, O’Leary discloses the tubing connection of claim 33, wherein the at least one sealing element comprises at least one of: a sealing ring, an O-ring, and an elastomeric material (Fig. 8, 110a is at least a ring, O-ring as disclosed in 9:37-57, or an elastomeric material as disclosed in 9:58-64).
In regard to claim 36, O’Leary discloses a system (Fig. 7, pipe coupling system shown) comprising: 
at least one fitting (Fig. 7, sleeve connector 101 defines a fitting) having a first end (Fig. 8, end at 111a) comprising at least one first connection element (Fig. 8, socket 104 defines a first connection element that receives pipe 102), the diameter of at least a part of the first connection element configured to be reduced in a radial direction (Fig. 8, the inner surface at 111a reduces in the radial direction to fit in a groove on the outer surface of 102), the first connection element comprising radially inwardly extending first hook element (Fig. 8, the inner protrusion at 111a that fits in the groove on the outer surface of 102 defines a radially inwardly extending first hook element) being pre-formed in the fitting prior to a pressing of the fitting (See note above for claim 10) and being formed as an element that runs circumferentially around the fitting (Fig. 8, the hook element at 111a is formed from at least the crimping tool shown in Fig. 3, therefore, the hook element at 111a extends circumferentially around the fitting 101); and 
at least one tubular element (Fig. 8, pipe 102) connected to the fitting (Figs. 7 and 8 shows 102 connected to 101), the tubular element comprising securing means formed on an outer surface of the tubular element (Fig. 8, the groove formed on the outer surface of 102 that receives the hook element at 111a defines securing means formed on the outer surface of 102) for securing the at least one tubular element to the at least one fitting in response to the diameter of at least a part of the first connection element being reduced (Fig. 8, and in 9:18-36 discloses the hook element 111a is formed from crimping, therefore, the indicated at least one crimp on the outer surface of 102 is in response to the diameter of the first connection element being reduced).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh ‘780 (WO 93/24780).
In regard to claim 14, Suresh ‘780 discloses the tubing connection according to claim 10, but does not expressly disclose the wall thickness of the tubular element at the at least one crimp is constant and identical to the wall thickness of the remaining part of the tubular element.
	It has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, the specification does not provide criticality of the claimed constant and identical wall thickness and in addition to the drawings appear to disclose the critical feature is a connection between a hook and a crimp of the fitting and tube. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Suresh ‘780 such that the wall thickness of the formed crimp of the tubular element remained constant and identical to the remaining part of the tubular element, since this would allow for flexibility of the tube and prevent unwanted cold working that may cause cracks and damage to the tube.
In regard to claim 22, Suresh ‘780 discloses wherein the at least one crimp comprises at least one first indentation on the outer surface of the tubular element (Fig. 3, indicated crimp has an indentation on the outer surface) and at least one elevation on the inner surface of the tubular element (Fig. 3, indicated crimp has an elevation on the inner surface).

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haener (CH 695 026 A5).
In regard to claim 14, Haener discloses the tubing connection according to claim 10, but does not expressly disclose the wall thickness of the tubular element at the at least one crimp is constant and identical to the wall thickness of the remaining part of the tubular element.
It has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, the specification does not provide criticality of the claimed constant and identical wall thickness and in addition to the drawings appear to disclose the critical feature is a connection between a hook and a crimp of the fitting and tube. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haener such that the wall thickness of the formed crimp of the tubular element remained constant and identical to the remaining part of the tubular element, since this would allow for flexibility of the tube and prevent unwanted cold working that may cause cracks and damage to the tube.
In regard to claim 22, Haener discloses wherein the at least one crimp comprises at least one first indentation on the outer surface of the tubular element (Fig. 1, indicated crimp has an indentation on the outer surface) and at least one elevation on the inner surface of the tubular element (Fig. 1, indicated crimp has an elevation on the inner surface).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haener (CH 695 026 A5) in view of Suresh ‘553 (US 6,450,553).
Haener discloses the tubing connection according to claim 10, but does not expressly disclose wherein at least one of 
tubular element or 
the fitting 
comprises at least one metallic material including one or more of: 
copper, iron, steel, stainless steel, brass, cast material or forged material, one or more of 
carbon material or 
at least one plastic material including one or more of polymethylmethacrylate, polycarbonate, polyvinyl chloride, glass fiber or reinforced plastic.
In the related field of crimped sleeve connections, Suresh ‘553 teaches a sleeve can be made of and not limited to steel, copper, plastics, or polymers (Fig. 4, sleeve 16 and in 4:8-25 discloses steel, copper, plastics, and polymers).
	It would have been obvious to one having ordinary skill in the art to have modified the material of the fitting of Haener to be made of steel, copper, plastics, or polymers in order to have the advantage of a material having high tensile strength as taught by Suresh ‘553 in 4:8-25.
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claim 35:
O’Leary discloses the tubing connection of claim 34, but does not show or suggest at least one receptacle including at least one sealant, the receptacle being configured to rupture when the diameter of at least a part of the first connection element is reduced thereby releasing the at least one sealant contained therein. It would not have been obvious to one of ordinary skill in the art to have modified O’Leary to include at least one receptacle including at least one sealant, the receptacle being configured to rupture when the diameter of at least a part of the first connection element is reduced thereby releasing the at least one sealant contained therein because such a modification would require hindsight reasoning and reconstruction.
Jamison (US 2010/0025982 A1) teaches at least one fitting (Fig. 9, fitting 14), at least one tubular element (Fig. 9, 12), at least one sealing ring (Fig. 9, 22a), and at least one sealant (Fig. 9, adhesive 16) disposed in a receptacle (Fig. 9, space at 50 receives the adhesive 16) but does not show or suggest a radially inward hook element and at least one crimp as required by claim 10. It would not have been obvious to one of ordinary skill in the art to have modified Jamison alone or in combination with O’Leary to include a hook element and a crimp to the connection of Jamison or include the adhesive and receptacle of Jamison to the connection of O’Leary because such a modification would require hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Suresh ‘780 does not meet the limitation of “hook element being pre-formed in the fitting prior to a pressing of the fitting” of claim 10, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “being pre-formed in the fitting prior to a pressing of the fitting” does not impart a physical limitation which differentiates over the prior art, therefore the hook element at the free end of 16 of Suresh ‘780 is considered as reading on the limitation "pre-formed in the fitting prior to a pressing of the fitting". See the following attached images comparing the hook element of Haener to the claimed invention.

    PNG
    media_image1.png
    424
    1127
    media_image1.png
    Greyscale

Further, the applicant argued that there is a physical difference between the end product of the pending claims and Suresh ‘780, however, the Examiner respectfully disagrees because the end product as shown in Fig. 3 of Suresh ‘780 meets the requirements of at least one hook element that connects with at least one crimp. The critical feature of the claimed invention is a connection between a hook element and a crimp to prevent axial disconnection and not how the hook was formed prior the final product. For example, a hook element can be formed by molding, cutting, or deforming, however, processes of forming a hook element does not change the function or structure of a hook element. The applicant’s invention shows the tubular element 5 has a crimp 7 and a fitting 3 has a hook element 22 as shown in Fig. 1 when the tubular element 5 is connected to the fitting 3 in a pre-pressed state, however, claim 10 only requires a pre-formed hook element and the hook element is configured to be connected in a force-fit or a form-fit manner to the at least one crimp which lacks a structural distinction between a pressed state and a pre-pressed state. Therefore, the claimed pre-forming of a hook element does not patently distinguish the claimed invention to the hook element and crimp of Suresh ‘780 and the applicant’s arguments are unpersuasive.
	In response to applicant’s argument that the area 6 of Haener does not fulfill the functions of a hook element in the sense of the claimed subject matter and flange 8 is the only feature that leads to a stable, inseparable connection and tight connection according to column 3, lines 8 to 26, however, the Examiner respectfully disagrees for two reasons. First, the hook element at 6 of Haener shown in Fig. 1 and recited in the disclosure as an “inwardly directed flange 6” is clearly an inward protrusion that can be reasonably interpreted as a hook element which clearly is shown in Fig. 2 to grip on a formed grooved on the outer surface of pipe 1 that defines a crimp. Second, column 3, lines 8 to 26 and the entire disclosure of Haener does not disclose flange 8 is the only feature that leads to a stable, inseparable connection and tight connection. Haener recites “Due to the compression and especially by the thereby taking place impressions of the Federal 8 in the pipe material results in a stable, insoluble and, above all, absolutely tight connection” which refers to the entire compression in addition to the collar 8 as shown in Fig. 2. Accordingly, the applicant’s arguments misinterpreted the disclosure of Haener and appeared to believe element 6 does not provide a mechanical function in an attempt to only focus on the collar 8 of Haener. Therefore, the applicant’s arguments are unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679